Hill, J.
An execution in favor of C. L. Bateman against J. W. Brown was levied upon one undivided sixth interest in certain land, and a claim was filed by W. R. Hallman and J. C. Brown. The case was by agreement tried by the presiding judge, who rendered judgment in favor *680of the claimant. The evidence authorized the finding that the land levied on was not subject to the fi. fa. Civil Code, § 5950; Johnson v. Oliver, 138 Ga. 347 (75 S. E. 245).
April 11, 1917.
Claim. Before Judge Mathews. Crawford superior court. March 24, 1916.
B. H. Qulverhouse and O. L. Shepard, for plaintiff.
IF. J. Wallace, contra.

Judgment affirmed.


All the Justices concur.